I concur in the result of the foregoing opinion, but not in all that is said therein. There is no question of the correction of any error in the 1941 appropriation Act, which was not erroneous in its reference to these salaries when enacted; nor is there any question of the supplying or changing of words in either appropriation Act. The sole question involved, and the sole ground upon which I concur in the result, is the disregarding of surplusage in order to give effect to the legislative intent.
It is obvious that the situation arises from the amendment of section 439 to remove the salaries in question from the class "fixed by law" to the class "not fixed by law," without the amendment of the 1941 appropriation Act or the modification of the 1943 appropriation bill to identify those salaries under the new class. This was clearly an oversight by the legislature. But, as pointed out above, the intent of the legislature to make the appropriations for those express salaries in both appropriation bills was clear and undisputed, and the question is whether the failure to accompany the amendment of section 439 by the amendment of the 1941 appropriation Act and the modification of the 1943 appropriation bill to express that change of classification is to be allowed to defeat the obvious legislative intention to provide for those identical salaries.
This court said in State ex rel. Lyman v. Stewart,58 Mont. 1, *Page 378 190 P. 129, 133, quoting from 25 R.C.L. 976, section 225: "When words occur in a statute which can be given no effect consistent with the plain intent of the statute, they must be rejected as without meaning. And words or phrases which, if given effect, might defeat the manifest purpose of the statute, will be eliminated or regarded as surplusage."
Section 592, 59 C.J. 992, similarly states the rule as follows: "While, as a general rule, every word in a statute is to be given force and effect, * * * words having no meaning in harmony with the legislative intent as collected from the entire Act, will be treated as surplusage, and will be wholly disregarded in the construction of the Act in order to effectuate the legislative intent; but this will be done only when necessary to make the statute conform to the obvious legislative intent; and where the deletion would change the intent, the words can not be rejected."
To the same effect are Shapard v. City of Missoula,49 Mont. 269, 141 P. 544; Rose v. Sullivan, 56 Mont. 480,185 P. 562; and State ex. rel. Griffin v. Greene, 104 Mont. 460,67 P.2d 995, 111 A.L.R. 770.
The authority of those cases seems clearly applicable to the situation before us. Not only is no violence done to the legislative intent by regarding the phrase "fixed by law" as surplusage, but the legislative intent cannot be given effect without so regarding it.
Moreover, it is apparent and conceded that the phrase when used in the 1941 appropriation Act then correctly classified the salaries for which the particular appropriation was made, and that the identity of those salaries did not change with the change of their classification by the 1943 amendment of section 439. It is furthermore apparent and conceded that the retention of the former classification in the 1943 appropriation Act was a legislative error, but that the intent was to appropriate for these specific salaries, despite the erroneous reference.
I have no hesitancy, therefore, in holding the classifying phrase "fixed by law" in both appropriation Acts not only to *Page 379 
be unnecessary to the appropriations in question, but properly to be disregarded as surplusage in order to give due effect to the legislative purpose.